In a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate a petition nominating Bruce A. Rich as a candidate of the Starfish Party for the Public Office of Trustee of the Village of Saltaire in the general election to be held on May 26, 2006, the petitioner appeals from so much of a final order of the Supreme Court, Suffolk County (Burke, J.), dated May 11, 2006, as, granted the petition only to the extent of remitting the matter to the Suffolk County Board of Elections to “immediately take all steps necessary to render a determination on the questions raised by the petitioner’s objections and specifications.”
Ordered that the order is modified, on the law, by deleting the provision thereof remitting the matter to the Suffolk County Board of Elections to “immediately take all steps necessary to render a determination on the questions raised by the petitioner’s objections and specifications” and substituting therefor a provision granting the petition to the extent of remitting the matter to the Suffolk County Board of Elections to render a determination after a ministerial examination of the petitioner’s objections and specifications; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements, and the matter is remitted to the Supreme Court, Suffolk County, for a determination of the objections involving matters not appearing on the face of the candidate’s petition, including fraud (see Matter of Feustel v Garfinkle, 29 AD3d 831 [2006] [decided herewith]). Krausman, J.P., Goldstein, Skelos and Lunn, JJ., concur.